Citation Nr: 1102090	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-13 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to August 3, 2005, for the 
grant of a 20 percent disability rating for a left shoulder 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from January 1998 to December 
1999.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that granted an increased rating of 20 percent, 
effective August 3, 2005.

In October 2009, the Board remanded the present matter for 
additional development and due process concerns.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  D'Aries 
v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  In January 2004, the RO denied the Veteran's claim for a 
disability rating in excess of 10 percent for service-connected 
left shoulder strain; the Veteran did not perfect a timely 
appeal.

2.  An untimely VA Form 9, received on August 3, 2005, was 
considered as a new claim for an increased rating for a left 
shoulder strain.

3.  In January 2006, the RO granted entitlement to an increased 
rating of 20 percent for a left shoulder strain, effective August 
3, 2005.

4.  There was no claim, formal or informal, for an increased 
rating filed after January 5, 2004 and before August 3, 2005.

5.  The criteria for a 20 percent rating for left shoulder strain 
were factually ascertainable on April 28, 2005. 


CONCLUSION OF LAW

The criteria for an effective date of April 28, 2005, and no 
earlier, for the award of a 20 percent disability rating for 
service-connected left shoulder strain have been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A January 2006 rating decision awarded a 20 percent disability 
rating for a left shoulder strain, effective August 3. 2005.  The 
Veteran asserts that she is entitled to an effective date of 
September 15, 2003, the date of her initial claim for an 
increased rating.

The effective date provisions for awards of increased disability 
compensation include a general rule which is that an award based 
on a claim for increase of compensation "shall be fixed in 
accordance with the facts found, but shall not be earlier than 
the date of receipt of application therefor."  38 U.S.C.A. § 
5110(a).  The corresponding VA regulation expresses this rule as 
"date of receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(o)(1).

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2).  If the 
evidence shows that the increase in disability occurred prior to 
the date of receipt of claim, the RO may assign the earliest date 
as of which it is ascertainable that the increase occurred as 
long as the claim for the increased disability rating was 
received within a year of the date that the increase occurred.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires (1) 
a determination of the date of the receipt of the claim for the 
increased rating and (2) a review of all the evidence of record 
to determine when an increase in disability was "ascertainable."  
Hazan v. Gober, 10 Vet. App. 511 (1992).

VA recognizes formal and informal claims.  A formal claim is one 
that has been filed in the form prescribed by VA.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may 
be any communication or action, indicating intent to apply for 
one or more benefits under VA law.  Thomas v. Principi, 16 Vet. 
App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal 
claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 
(Fed. Cir. 1999), and it must identify the benefit being sought.  
Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

The procedural history in this case shows that the Veteran's 
initial claim for service connection for a left shoulder 
disability was received by VA in February 2000.  The claim was 
denied by the RO in May 2001 and the Veteran filed a notice of 
disagreement (NOD) in July 2001.  In August 2001, the Veteran was 
granted service connection for a left shoulder strain and a 10 
percent rating was assigned, effective December 10, 1999.  

In September 2003, the Veteran submitted a claim for an increased 
rating for the service-connected left shoulder strain.  In a 
January 2004 decision, the RO denied the claim for an increased 
rating for a left shoulder strain.  The Veteran submitted a NOD 
as to that decision and the RO issued a statement of case (SOC) 
in April 2005.  The Veteran submitted a substantive appeal in 
August 2005.  In November 2005 correspondence, the RO notified 
the Veteran that her August 2005 submission was not a timely 
substantive appeal as to the claim for increased rating, but 
would be considered a new claim for increased rating.  The 
Veteran was further notified of her appellate rights as to the 
determination that her substantive appeal was untimely.  

In a January 2006 rating decision, the RO granted an increased 
rating of 20 percent for the service-connected left shoulder 
strain, effective August 3, 2005.  In May 2006, the Veteran 
disagreed with the effective date assigned.  The RO issued an SOC 
in April 2007 and the Veteran perfected her appeal as to the 
effective date in May 2007.  


The Veteran argues that the effective date of the grant of the 20 
percent disability rating should be September 15, 2003, the date 
of her initial claim for an increased rating.  She asserts that 
her substantive appeal was untimely because she was not provided 
with a VA Form 9 with the April 2005 SOC with which to timely 
file her substantive appeal.  The Board concludes that the 
Veteran's arguments do not serve to show that her VA Form 9 was 
timely filed.  First, the April 2005 letter accompanying the SOC 
indicated that a VA Form 9 had been enclosed.  As such, there is 
a presumption of regularity under which it is presumed that 
government officials have properly discharged their official 
duties.  United States v. Chemical Foundation, Inc., 272 U.S. 1, 
14-15 (1926).  Therefore, it is presumed that the Veteran did, in 
fact, receive a VA Form 9 and she failed to provide any evidence 
to rebut that presumption.  Furthermore, even if no Form 9 had 
been enclosed, the Veteran was clearly notified of the need to 
file a formal appeal to complete her appeal to the Board within 
one year of the rating decision appealed or within 60 days from 
the date of the April 2005 letter.  Further, when the RO notified 
the Veteran in November 2005 that her Substantive Appeal was not 
timely, she was provided notice of her appellate rights in 
connection with that determination.  She did not file an appeal 
as to the timeliness issue.  As such, the Veteran's substantive 
appeal for the January 2004 rating decision was not timely filed.

Because the Veteran did not perfect an appeal as to the RO rating 
decisions prior to the January 2006 decision, those decisions are 
final and are not subject to revision in the absence of clear and 
unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 7105, 
5109A; see Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The 
Veteran has not asserted CUE in those decisions.  Under these 
circumstances, the Board is precluded from assigning an effective 
date based on the claims considered in the prior rating 
decisions.  See 38 C.F.R. § 3.400(o).

The earliest document in the record after the January 2004 rating 
decision that may be construed as a claim for increased rating 
for a left shoulder strain is the VA Form 9 received on August 3, 
2005.  There are no claims, formal or informal, prior to that 
date.

Under controlling law and regulation, the Board must review the 
evidence dating one year prior to determine the "earliest date as 
of which," within the year prior to the claim, an increase in 
disability was factually ascertainable.

The only evidence of record that is dated during the one-year 
period prior to the August 2005 claim is an April 28, 2005 VA 
examination, on which the RO based the increased rating of 20 
percent.  The RO determined that examination findings of the left 
shoulder were consistent with a 20 percent evaluation, and 
assigned an effective date of August 3, 2005, the date of claim.  
As the April 2005 VA examination was the only medical evidence of 
record during the one-year period prior to August 2005 and its 
findings supported the 20 percent rating decision assigned by the 
RO, the Board finds that April 28, 2005, is the proper effective 
date for the assignment of a 20 percent disability rating for the 
Veteran's service-connected left shoulder strain.  

In sum, the date of claim here is August 3, 2005.  The date upon 
which it is first factually ascertainable that entitlement to a 
20 percent rating was warranted is April 28, 2005.  In light of 
the exception for increased rating claims under 38 U.S.C.A. § 
5110, the effective date of April 28, 2005 is warranted.

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was provided in a November 2005 
letter and April 2007 SOC and the claim was readjudicated in 
October 2008 and November 2008 supplemental statements of the 
case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

An effective date of April 28, 2005, for a 20 percent rating for 
a left shoulder strain is granted, subject to the law and 
regulations, governing the award of monetary benefits. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


